                         Case 2:18-cv-00233-APG-DJA Document 57 Filed 03/12/20 Page 1 of 12




                     1
                                                                              Paul T. Trimmer
                     2    Nevada State Bar No. 9291
                          JACKSON LEWIS, P.C.
                     3    3800 Howard Hughes Pkwy., Suite 600
                     4    Las Vegas, NV 89169
                          Tel: (702) 921-2460
                     5    Email: trimmerp@jacksonlewis.com

                     6    Veronica T. von Grabow
                          Admitted pro hac vice
                     7
                          950 17th Street, Suite 2600
                     8    Denver, CO 80202
                          Tel: (303) 225-2419
                     9    Email: veronica.vongrabow@jacksonlewis.com
                10        Attorneys for Defendants
                11
                12                                      UNITED STATES DISTRICT COURT

                13                                            DISTRICT OF NEVADA

                14         CARIENE CADENA and ANDREW
                           GONZALES, on behalf of themselves
                15         and all others similarly situated,

                16                        Plaintiffs,                               Case No. 2:18-cv-00233-APG-DJA

                17                vs.                                              DEFENDANTS’ RESPONSE IN
                18                                                                 OPPOSITION TO PLAINTIFFS’
                           CUSTOMER CONNEXX LLC; ARCA,                                  OBJECTION TO
                           INC.; and DOES 1 through 50, inclusive,                THE FEBRUARY 19, 2020 ORDER
                19
                20                        Defendants.

                21
                22               Defendants Customer Connexx, LLC and Appliance Recycling Centers of America, Inc.

                23        (“Defendants”), by and through their undersigned counsel, respectfully submit this Response in

                24        opposition to Plaintiffs’ Objection to the Portion of the Court’s February 19, 2020 Order Allowing

                25        Individualized Discovery of Collective Action Opt-ins (ECF No. 56) (“Objection”). For all the

                26        reasons set forth herein, Plaintiffs’ Objection should be denied.

                27
                28

Jackson Lewis P.C.
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 57 Filed 03/12/20 Page 2 of 12




                     1          I.      BACKGROUND

                     2               This case was filed over two years ago on January 3, 2018. (ECF No. 1-1). Plaintiffs1 allege
                     3    they have not been paid adequately for time spent booting up and booting down their computers at
                     4
                          the start and end of the workday. (ECF No. 46 ¶¶ 17-18.) Plaintiffs seek to bring this suit on behalf
                     5
                          of themselves and all other employees of Defendants, as an opt-in collective action under the Fair
                     6
                          Labor Standards Act (“FLSA”) and as an opt-out class action under Rule 23. (Id. ¶¶ 25-26.)
                     7
                     8               On February 5, 2019, Plaintiffs moved for authorization to send notice to putative members

                     9    of the collective action pursuant to 29 U.S.C. § 216(b). (ECF No. 19.) In response, Defendants

                10        argued, among other things, that Plaintiffs’ proposed notice “fails to explain opt-in plaintiffs’
                11        obligations should they join the suit, such as participating in written discovery, depositions, and
                12
                          trial.” (ECF No. 25 at 16.) In reply, Plaintiffs argued the notice should not contain any language
                13
                          explaining that opt-in plaintiffs have discovery obligations. (ECF No. 26 at 11.) The Court rejected
                14
                          Plaintiffs’ argument, stating: “The Notice shall include an opt-in period of ninety (90) days, and
                15
                16        shall inform the recipients of their obligation to participate in discovery or appear at trial if they

                17        opt-in.” (ECF No. 28 at 10.) Accordingly, the Notice that was agreed on by the Parties informed

                18        all putative members of the collective action: “By joining this case, you may be required to respond
                19
                          to written discovery, appear for a deposition, or testify at trial.” (ECF No. 29 at 5.)
                20
                                     On January 7, 2020, the Parties filed a Revised Joint Discovery Plan.2 (ECF No. 41.)
                21
                          Therein, Plaintiffs argued that written and oral discovery should be limited to “a representative
                22
                          sampling of 10% of the opt-in plaintiffs who have signed consent to join forms.” (Id. at 4-5.) At
                23
                24        that time, only 18 individuals had submitted consent forms to opt-in. (Id. at 3.) Given that 10% of

                25
                26        1
                            The original Named Plaintiff, Danielle Curley, stopped communicating with her counsel on or
                          around June 2019 (ECF No. 48 at 3), and the Court granted leave for Plaintiffs to substitute Cariene
                27        Cadena and Andrew Gonzales as the named Plaintiffs. (ECF No. 45.)
                28        2
                              An earlier Stipulated Discovery Plan was vacated. (See ECF Nos. 16, 27.)
Jackson Lewis P.C.
                                                                              2
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 57 Filed 03/12/20 Page 3 of 12




                     1    18 is 1.8, Plaintiffs’ proposal would have limited Defendants to taking only two depositions of opt-

                     2    in plaintiffs. At that time, Defendants had deposed exactly two opt-in plaintiffs, Cariene Cadena
                     3    and Andrew Gonzales. (ECF Nos. 39-1, 39-2.) Thus, Plaintiffs’ proposal would have effectively
                     4
                          ended Defendants’ ability to conduct discovery. Defendants argued that Plaintiffs’ proposed limits
                     5
                          were inappropriate. (ECF No. 41 at 5-7.) Nevertheless, in an effort to be reasonable, Defendants
                     6
                          volunteered “to limit written discovery on opt-in plaintiffs to fifteen interrogatories and fifteen
                     7
                     8    requests for production per plaintiff, which is less than normally allowed under Federal Rules 33

                     9    and 34” and “to limit depositions of opt-in plaintiffs to four hours per plaintiff, which is less than

                10        normally allowed under Rule 30(d).” (Id. at 5.)
                11                On January 17, 2020, the Honorable United States Magistrate Judge Daniel J. Albregts
                12
                          “approved[d] Defendants’ positions set forth on page 5-7 [of the Revised Joint Discovery Plan],”
                13
                          reasoning that “individualized discovery in this collective action is relevant and proportional to the
                14
                          needs of this matter, especially given the number of opt-in plaintiffs is relatively small.” (ECF No.
                15
                16        45 at 4-5.) Currently, there are only 20 opt-in plaintiffs who have filed consent forms.3

                17                On January 27, 2020, Plaintiffs filed a Motion for Reconsideration.4 (ECF No. 50.) Therein,

                18        Plaintiffs’ argued that Magistrate Judge Albregts’ decision was clear error and that Defendants’
                19
                          ability to conduct written and oral discovery should be limited to a so-called “statistically significant
                20
                21
                22
                          3
                           Plaintiffs filed eighteen consent forms on September 13, 2019. (ECF No. 35.) Plaintiffs filed two
                23        more consent forms in January 2020. (ECF Nos. 43, 47.) Pursuant to the Court’s Order on
                24        conditional certification, individuals who filed consent forms after the September 3, 2019 deadline
                          were required to show “good cause” and obtain leave of court to participate. (ECF No. 28 at 10-
                25        11; see also ECF No. 30.) Plaintiffs never did so.
                          4
                26          Local Civil Rule 26-7 states that discovery motions will not be considered unless the movant has
                          “made a good faith effort to meet and confer” prior to filing. Although it is unclear whether that
                27        Rule applies to a motion for reconsideration of or objection to a discovery plan, Defendants note
                          that Plaintiffs did not confer with Defendants prior to filing the Motion for Reconsideration or the
                28        instant Objection.
Jackson Lewis P.C.
                                                                             3
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 57 Filed 03/12/20 Page 4 of 12




                     1    representative sampling of opt-in plaintiffs.”5 (Id. at 3-4.) Defendants timely submitted their

                     2    response in opposition to Plaintiffs’ Motion for Reconsideration. (ECF No. 51.)
                     3              On February 19, 2020 Magistrate Judge Albregts’ issued an order denying Plaintiffs’
                     4
                          Motion for Reconsideration, which is the subject of Plaintiffs’ instant Objection. The Court held
                     5
                          Plaintiffs’ failed to satisfy the grounds for reconsideration, finding Plaintiffs “[did] not set forth a
                     6
                          valid reason why the Court should reconsider its Order [concerning the discovery plan]” and,
                     7
                     8    “[i]ndeed, [did not] argue any of the [circumstances for reconsideration] apply.” (ECF No. 55 at

                     9    5.) Moreover, the Court aptly found, “[t]o the extent the Plaintiffs are attempting to argue the Court

                10        committed clear error or the initial decision was manifestly unjust, they significantly misrepresent
                11        the extent of the Court’s Order and relevant case law.” Id.
                12
                                    Thereafter, Plaintiffs filed the instant Objection to Magistrate Judge Albregts’ February 19,
                13
                          2020 Order denying the Motion for Reconsideration.
                14
                              II.      STANDARD OF REVIEW
                15
                16                  A magistrate judge may hear and determine any pretrial matter, subject to certain exceptions

                17        that do not apply here. 28 U.S.C.S. § 636(b)(1)(A); accord Local Rule IB 1-3 (“A magistrate judge

                18        may hear and finally determine any pretrial matter not specifically enumerated as an exception in
                19
                          28 U.S.C. § 636(b)(1)(A).”). The district judge may reconsider such pretrial matters only “where
                20
                          it has been shown that the magistrate judge’s order is clearly erroneous or contrary to law.” 28
                21
                          U.S.C.S. § 636(b)(1)(A); accord Local Rule IB 3-1(a). “This standard of review is significantly
                22
                          deferential to the initial ruling.” Crown Bevs., Inc. v. Sierra Nev. Brewing Co., No. 3:16-cv-695-
                23
                24        MMD-VPC, 2017 U.S. Dist. LEXIS 63146, at *16 (D. Nev. Apr. 26, 2017). “A magistrate judge’s

                25
                26        5
                            Plaintiffs did not provide any expert evidence showing what sample size can be considered
                27        “statistically significant” in this case. Presumably, they are renewing their request to limit
                          Defendants’ ability to conduct discovery to 10% of the opt-in plaintiffs, as that was the position
                28        that Magistrate Judge considered and rejected.
Jackson Lewis P.C.
                                                                              4
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 57 Filed 03/12/20 Page 5 of 12




                     1    pretrial order issued under 28 U.S.C. § 636(b)(1)(A) is not subject to de novo review,” and the

                     2    reviewing district judge “may not simply substitute its judgment for that of the deciding court.” Id.
                     3    at *16-17 (quotation omitted). Further, a magistrate judges has “broad discretion” to make rulings
                     4
                          on discovery matters. Id. at *19. Objections to an order issued by a Magistrate Judge must be made
                     5
                          within 14 days after service of the order. Fed. R. Civ. Proc. 72(a).
                     6
                             III.      ANALYSIS
                     7
                     8                 A. Plaintiffs’ Objection is Untimely and Meritless

                     9              As an initial matter, it is important to discern to which Magistrate Judge order Plaintiffs are

                10        objecting.     Plaintiffs’ inaccurately frame their objection as pertaining to “Magistrate Judge
                11        Albregts’ February 19 2020 Order granting Defendants’ request to allow individualized discovery
                12
                          of all collective action opt-ins.” (ECF No. 56 at 1.) To be clear, the February 19 Order was to deny
                13
                          Plaintiffs’ Motion for Reconsideration; it did not grant Defendants’ discovery request. (See ECF
                14
                          No. 55.) Indeed, Plaintiffs’ Objection focuses exclusively on issues concerning the scope of opt-in
                15
                16        discovery that was decided by Magistrate Judge Albregts in the January 17 Order. Since the order

                17        granting Defendants discovery request was issued on January 17, 2020 (ECF No. 45), Plaintiffs

                18        objection to it is untimely. Fed. R. Civ. Proc. 72(a).
                19
                                    Moreover, Plaintiffs’ Objection fails to identify specific objections to the order denying
                20
                          reconsideration, as required by Rule 72(a). Plaintiffs’ Objection does not even address the standard
                21
                          for reconsideration, much less argue the Magistrate Judge in any way misapplied it. (See ECF No.
                22
                          56.) Nor can they credibly do so. Magistrate Judge Albregts correctly found that Plaintiffs’ Motion
                23
                24        for Reconsideration did not argue that any of the circumstances for reconsideration applied. (ECF

                25        No. 55 at 5.) Magistrate Judge Albregts also found that the January 17 Order was not clearly
                26        erroneous or manifestly unjust based on legal precedent, the number of opt-ins, and the
                27
                          proportionality of discovery for the needs of this case. Id. Plaintiffs’ Objection fails to identify
                28
Jackson Lewis P.C.
                                                                              5
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 57 Filed 03/12/20 Page 6 of 12




                     1    how the February 19 Order denying reconsideration on these grounds is “clearly erroneous or

                     2    contrary to law.” As such, Plaintiffs’ Objection should be overruled.
                     3               B. Plaintiffs’ Objection to the Discovery Plan Should Be Overruled
                     4
                                 To the extent the Court considers Plaintiffs’ untimely objection to the discovery plan, their
                     5
                          objection should still be overruled. Parties to litigation are subject to discovery under the Federal
                     6
                          Rules of Civil Procedure, and Plaintiffs Objection seeks to impose blanket restrictions on
                     7
                     8    Defendants’ right to conduct basic discovery on party witnesses. In FLSA collective actions, an

                     9    individual becomes a “party plaintiff” when he or she files a consent form to join the action. 29

                10        U.S.C. § 216(b). “The FLSA leaves no doubt that every plaintiff who opts in to a collective action
                11        has party status.” Campbell v. City of L.A., 903 F.3d 1090, 1104 (9th Cir. 2018) (quotation omitted).
                12
                          Once an opt-in plaintiff files a consent form, “there is no statutory distinction between the roles or
                13
                          nomenclature assigned to the original and opt-in plaintiffs.” Id.
                14
                                 As recognized in recent FLSA cases in this district, it is permissible for defendants to
                15
                16        perform discovery on all opt-in plaintiffs, particularly in cases where – as here – the opt-in class is

                17        relatively small. Certainly, “there is no per se rule that requires the court to limit discovery to a

                18        representative sampling in the context of a class action under the Fair Labor Standards Act.”
                19
                          Sullivan v. Riviera Holdings Corp., No. 2:14-cv-165-APG-VCF, 2015 U.S. Dist. LEXIS 192558,
                20
                          at *5 (D. Nev. Apr. 20, 2015) (rejecting the plaintiffs’ assertion that “individualized discovery is
                21
                          rarely appropriate” in FLSA collective actions). “While the decisions on individualized discovery
                22
                          are highly fact-specific, common considerations are the number of opt-in plaintiffs and the type of
                23
                24        discovery being requested, with individualized discovery being permitted more frequently in cases

                25
                26
                27
                28
Jackson Lewis P.C.
                                                                            6
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 57 Filed 03/12/20 Page 7 of 12




                     1    with relatively few plaintiffs and targeted written discovery.” Slack v. Parball Newco, LLC, No.

                     2    2:16-cv-02324-KJD-CWH, 2018 U.S. Dist. LEXIS 49050, at *8 (D. Nev. Mar. 26, 2018)).6
                     3           In Slack, there were three named plaintiffs and 80 opt-in plaintiffs. Id. at *3. The plaintiffs
                     4
                          argued that discovery “should be limited to a 10 percent sample” of opt-in plaintiffs. Id. at *6-7.
                     5
                          The court decided to “allow individualized discovery on all named plaintiffs and opt-in plaintiffs.”
                     6
                          Id. at *11. The court reasoned that the “the size of the opt-in class is relatively small.” Id. at *10.
                     7
                     8    The court compared cases allowing individualized discovery with up to a few hundred plaintiffs

                     9    with cases limiting discovery to sample where there were thousands of opt-in plaintiffs:

                10               Compare Abubakar v. City of Solano, No. 06-cv-2268-LKK-EFB, 2008 U.S. Dist.
                                 LEXIS 17456, 2008 WL 508911, at *1 (E.D. Cal. Feb. 22, 2008) (allowing
                11               individualized discovery for all 150 opt-in plaintiffs, including requests for
                12               production and interrogatories), and Ingersoll v. Royal & Sunalliance USA, Inc.,
                                 No. 05-cv-1744-MAT, 2006 U.S. Dist. LEXIS 50912, 2006 WL 2091097, at *3
                13               (W.D. Wash. July 25, 2006) (allowing individualized discovery from named
                                 plaintiffs and all 34 opt-in plaintiffs), and Coldiron v. Pizza Hut, Inc., No. CV03-
                14               05865TJHMCX, 2004 U.S. Dist. LEXIS 23610, 2004 WL 2601180, at *2 (C.D.
                                 Cal. Oct. 25, 2004) (allowing individualized discovery for all 306 opt-in plaintiffs,
                15               including interrogatories, requests for production of documents, and requests for
                16               admission), with Cardoza v. Bloomin' Brands, Inc., 141 F. Supp. 3d 1137 (D. Nev.
                                 2015) (limiting discovery to ten percent of approximately 9,500 opt-in plaintiffs,
                17               including interrogatories, requests for production, and requests for admission on
                                 randomly-selected opt-in plaintiffs, and a total of 95 depositions of opt-in plaintiffs
                18               who were chosen for written discovery), and Smith, 236 F.R.D. at 358 (limiting
                                 discovery to a statistically-significant sample of 1,500 opt-in plaintiffs, without
                19
                                 prejudice for defendants to move to expand the number), and Wellens v. Daiichi
                20               Sankyo Inc., No. C-13-00581-WHO (DMR), 2014 U.S. Dist. LEXIS 177877, 2014
                                 WL 7385990, at *4 (N.D. Cal. Dec. 29, 2014) (limiting discovery to approximately
                21               forty percent of a class of 213 opt-in plaintiffs, including full discovery of named
                                 plaintiffs, declarations from 39 opt-in plaintiffs, depositions of 25 opt-in plaintiffs,
                22               and interrogatory responses from 37 opt-in plaintiffs), and Cranney, 2008 U.S.
                                 Dist. LEXIS 113606, 2008 WL 2457912, at *3 (limiting individualized discovery
                23
                24
                          6
                            Plaintiffs argued that Magistrate Judge Albregts’ Order is in “direct contradiction” of “the district-
                25        wide practice of limiting individualized discovery in collective actions.” (ECF No. 50 at 2.) The
                26        Slack and Sullivan opinions from this district, issued in 2018 and 2015, clearly indicate that there
                          is no “district-wide” practice of limiting discovery in collective actions. Plaintiffs cite only two
                27        decisions from this district; both are factually distinguishable and quickly becoming outdated. (Id.
                          at 7-8 (citing Cranney v. Carriage Servs., Inc., 2008 WL 2457912 (D. Nev. June 16, 2008);
                28        Coleman v. Circus Circus Casinos, Inc., 2006 WL 8441914, at *8 (D. Nev. Jan. 26, 2006)).
Jackson Lewis P.C.
                                                                             7
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 57 Filed 03/12/20 Page 8 of 12




                     1            to ten percent of approximately 300 opt-in plaintiffs, including interrogatories and
                                  requests for production of documents), and Davis v. Westgate Planet Hollywood
                     2            Las Vegas, LLC, No. 2:08-cv-00722-RCJ-PAL, 2010 U.S. Dist. LEXIS 80787,
                                  2010 WL 2872406, at *3-4 (D. Nev. 2010) (limiting discovery to ten percent of
                     3            approximately 500 opt-in plaintiffs, including interrogatories, requests for
                                  production of documents, and depositions of 10 opt-in plaintiffs).
                     4
                     5    Slack, 2018 U.S. Dist. LEXIS 49050, at *8-10; see also Sullivan, 2015 U.S. Dist. LEXIS 192558,

                     6    at *6 (allowing individualized discovery in case with 30 opt-in plaintiffs).
                     7            In this case, there are only 20 opt-in plaintiffs, which is clearly not enough to justify harsh
                     8
                          limits and sampling. This opt-in class of 20 plaintiffs is even fewer than in other cases allowing
                     9
                          individualized discovery, such as Slack (80 opt-in plaintiffs), Sullivan (30 opt-in plaintiffs),
                10
                          Abubakar (150 opt-in plaintiffs), Ingersoll (34 opt-in plaintiffs), and Coldiron (306 opt-in
                11
                12        plaintiffs). This case is not remotely close in size to the cases finding that discovery should be

                13        limited to a sample of plaintiffs, such as Cardoza (9,500 opt-in plaintiffs), Smith (1,500 opt-in

                14        plaintiffs), Wellens (213 opt-in plaintiffs), Cranney (300 opt-in plaintiffs), and Davis (500 opt-in
                15        plaintiffs).
                16
                                  Cases with hundreds or thousands of opt-in plaintiffs are obviously distinguishable. The
                17
                          Cranney opinion, which is the crux of plaintiffs’ Objection, has been distinguished under similar
                18
                          circumstances by a judge in this district. See Sullivan, 2015 U.S. Dist. LEXIS 192558, at *6
                19
                20        (“Cranney, like the remaining cases on which Plaintiffs rely, is factually distinguishable because

                21        this action merely involves thirty plaintiffs.”). Plaintiffs’ reliance on Cranney is misplaced here,

                22        and they have not identified any cases (in this district or otherwise) where sampling limitations
                23
                          were applied to an opt-in class as small as the one in this case.
                24
                                  All of the cases cited above, including Slack and Sullivan, directly support Magistrate Judge
                25
                          Albregts’s conclusion that “individualized discovery in this collective action is relevant and
                26
                          proportional to the needs of this matter, especially given the number of opt-in plaintiff is relatively
                27
                28        small.” (ECF No. 45 at 4-5 (emphasis added)). It is untenable for Plaintiffs to argue that Magistrate

Jackson Lewis P.C.
                                                                            8
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 57 Filed 03/12/20 Page 9 of 12




                     1    Judge Albregts’ Order was “clearly erroneous or contrary to the law” in light of all the case law

                     2    supporting his conclusion.
                     3           Looking beyond the size of the opt-in class, other factors in this case likewise favor
                     4
                          individualized discovery, including (1) “most of the opt-in plaintiffs reside in Las Vegas,” 7 (2) “the
                     5
                          opt-in plaintiffs chose to participate in this lawsuit knowing that they may be required to respond
                     6
                          to discovery,”8 and (3) “the parties agreed to conduct discovery in a single phase, making this the
                     7
                     8    only opportunity for the parties to discover evidence supporting the claims and defenses in this

                     9    matter.”9 Slack, 2018 U.S. Dist. LEXIS 49050, at *11.

                10               Moreover, “fairness dictates that defendants should be permitted to conduct enough
                11        discovery to move for decertification and to support their defenses.” Id. at *10 (D. Nev. Mar. 26,
                12
                          2018). Plaintiffs are pursuing collective and class action claims against Defendants. Plaintiffs may
                13
                          seek to present testimony of opt-in plaintiffs at various stages in this litigation, including FLSA
                14
                          decertification, Rule 23 certification, summary judgment, and at trial. If Defendants are not given
                15
                16        any opportunity to perform discovery on party witnesses who will testify against Defendants,

                17        Defendants’ ability to defend themselves will be impeded to a severe degree.

                18               Plaintiffs’ proposal is inherently unreasonable. If Defendants are limited to deposing 10%
                19
                          of the 20 opt-in plaintiffs, then Defendants will be limited to taking only two depositions.
                20
                          Defendants have already taken two depositions of opt-in plaintiffs, and therefore Defendants’ right
                21
                22
                          7
                23          Of the opt-in plaintiffs who filed consent forms in September 2019, 17 out of 18 live in Las Vegas,
                          North Las Vegas, or Henderson, Nevada. (See ECF No. 35.) The two opt-in plaintiffs who filed
                24        consent forms in January were also residents of Las Vegas, at least as reflected on the class list
                          produced to Plaintiffs to send out notices. Thus, 19 out of 20 (95%) of the opt-in plaintiffs reside
                25        locally and should be able to appear for a deposition without significant travel.
                26        8
                            As noted earlier, the collective action notice stated: “By joining this case, you may be required to
                          respond to written discovery, appear for a deposition, or testify at trial.” (ECF No. 29 at 5.)
                27
                          9
                            In the Joint Discovery Plan, there is no bifurcation of discovery; all discovery is being completed
                28        in a single phase. (See ECF No. 41 at 3-4, 8.)
Jackson Lewis P.C.
                                                                            9
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 57 Filed 03/12/20 Page 10 of 12




                     1    to conduct discovery would effectively be ended under Plaintiffs’ proposal. Even if this were a

                     2    routine case, Defendants would have the right to depose each party to the case and take up 10
                     3    depositions without leave of court, serve 25 written interrogatories on each party to the case, and
                     4
                          serve an unspecified number of requests for production on each party to the case. See Fed. R. Civ.
                     5
                          P. 30(a)(1), 33(A)(1), 34(a). Plaintiffs’ proposal would severely restrict Defendants to serving
                     6
                          discovery and taking depositions on only two party witnesses, which is blatantly unreasonable in a
                     7
                     8    class action and collective action case. These blanket restrictions on Defendants’ discovery rights

                     9    would be contrary to the Federal Rules on depositions and written discovery and to the overall

                10        scope of discovery allowed by the Federal Rules. See Fed. R. Civ. P. 26(b)(2) (providing that
                11        “[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to any party’s
                12
                          claim or defense and proportional to the needs of the case”). The severe restrictions proposed by
                13
                          Plaintiffs are so grave that they would violate Defendants’ Due Process rights.10 Plaintiffs’ argue
                14
                          that Magistrate Judge Albregtss’ Order was clear error, but in reality it would be clear error to adopt
                15
                16        the harsh restrictions proposed by Plaintiffs.

                17               Lastly, Plaintiffs are seeking broad, categorical restrictions on Defendants’ right to conduct

                18        discovery on opt-in plaintiffs. Magistrate Judge Albregts’s discovery plan does not prohibit
                19
                          Plaintiffs from lodging an objection to a particular discovery request if they believe the particular
                20
                          request seeks information that is privileged, irrelevant, disproportionate, or otherwise outside the
                21
                          scope of discovery. Plaintiffs’ use hyperbolic language to describe anticipated discovery as seeking
                22
                          “documents likely required to be kept by the defendant-employer and not the employee,”
                23
                24
                25        10
                             See Gen. Signal Corp. v. MCI Telecomms. Corp., 66 F.3d 1500, 1508 (9th Cir. 1995) (indicating
                26        that denial of the right to cross-examine is a denial of due process); Clutchette v. Procunier, 497
                          F.2d 809, 818-19 (9th Cir. 1974) (“[I]n almost every setting where important decisions turn on
                27        questions of fact, due process requires an opportunity to confront and cross-examine adverse
                          witnesses.” (quotation omitted)); Harries v. United States, 350 F.2d 231, 236 (9th Cir. 1965) (“The
                28        right to cross examine a witness is fundamental in our judicial system.”).
Jackson Lewis P.C.
                                                                            10
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 57 Filed 03/12/20 Page 11 of 12




                     1    “burdensome,” “excessive, time consuming, and unproportionate,” and “a weapon designed to

                     2    overwhelm and intimidate.” (ECF No. 56.) But Plaintiffs have not identified any particular
                     3    discovery requests that are objectionable. If Plaintiffs are served with particular discovery requests
                     4
                          that they view are objectionable, there are procedural options available to dispute those particular
                     5
                          requests under the Federal Rules and Local Rules of this District. The Court need not address those
                     6
                          issues at this time. See Slack, 2018 U.S. Dist. LEXIS 49050, at *11-12 (allowing discovery on opt-
                     7
                     8    in plaintiffs but deferring resolution of issues with respect to particular discovery requests).

                     9       IV.      CONCLUSION

                10                 For all of the reasons set forth above, Defendants respectfully request that the Court deny
                11        Plaintiffs’ Objection.
                12
                                   Respectfully submitted this 12th day of March, 2020.
                13
                14                                                           /s/ Veronica T. von Grabow
                                                                             Paul T. Trimmer
                15                                                           Nevada State Bar No. 9291
                                                                             JACKSON LEWIS, P.C.
                16                                                           3800 Howard Hughes Pkwy., Suite 600
                17                                                           Las Vegas, NV 89169
                                                                             Tel: (702) 921-2460
                18                                                           Email: trimmerp@jacksonlewis.com

                19                                                           Veronica T. von Grabow
                                                                             Admitted pro hac vice
                20
                                                                             950 17th Street, Suite 2600
                21                                                           Denver, CO 80202
                                                                             Tel: (303) 225-2419
                22                                                           Email: veronica.vongrabow@jacksonlewis.com

                23                                                           Attorneys for Defendants
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                            11
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 57 Filed 03/12/20 Page 12 of 12




                     1                                   CERTIFICATE OF SERVICE

                     2           I HEREBY CERTIFY that I am an employee of Jackson Lewis P.C., and that on this 12th

                     3    day of March, 2020, I caused to be served via the Court’s CM/ECF Filing, a true and correct copy

                     4    of the above foregoing document properly addressed to the following:

                     5                                        Mark R. Theirman, Esq.
                                                               Joshua D. Buck, Esq.
                     6                                          Leah L. Jones, Esq.
                                                             THIERMAN BUCK LLP
                     7                                         7287 Lakeside Drive
                     8                                           Reno, NV 89511

                     9                                        Attorneys for Plaintiffs

                10
                                                                             /s/ Veronica T. von Grabow
                11
                                                                             Employee of Jackson Lewis P.C.
                                                                             4824-7604-4727, v. 1
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                        12
    Las Vegas
